department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date u l il nos _employer identification_number legend x y a b c c s x x i n dear this is in response to x's request dated date supplemented by a letter dated x requested a ruling under date and modified by a letter dated date sec_513 of the internal_revenue_code regarding the federal tax consequences associated -- with the transactions described below the request was submitted by x's legal_representative x is exempt from federal_income_tax as an organization described in sec_501 of the code x represents the a industry to government media business and consumers y is a for-profit entity that owns and operates several trade shows for the a industry the trade shows are held annually around the world and promote and stimulate interest in the a industry the industry is promoted through exhibits and educational programming the trade shows provide a gathering place for industry professionals to exchange ideas know-how and exhibit their wares the educational programming provides ideas for solutions to industry problems offers trends and innovations and promotes awareness of the industry legislative objectives and legal compliance imperatives the trade shows draw a wide variety of members of the industry and also attract many consumers of industry products they attract be approximately u attendees and approximately v exhibitors and related staff numete e x and y entered into a b agreement and subsequently executed a c agreement that provide the terms and conditions by which x will sponsor two of the annual trade shows in its letter dated date x made the following representations conducted by y regarding the activities it conducts with x pursuant to the terms of the two agreements xa inf a ctively participates in two events owned by y per year urtherance of the trade shows x engages in the following -x provides pre-show publicity in its e-newsletter for the trade shows two to three - months preceding the events links to the websites for the trade shows are embedded in the newsletter information regarding the trade shows is provided in the newsletter and participation is encouraged and an x sponsored party which occurs at the trade shows is publicized if requested by y x sends out e-mails to its members to promote a trade_show usually when registration for a trade_show is lagging x and y share exhibit space at the trade shows x stocks its exhibit space with materials about its membership and provides members who are in need of information regarding the trade_show with general assistance x and y collaborate on details regarding the set up the booth and on providing manpower for the booth x and y co-sponsor a lounge at the trade_show site which is furnished with chairs and couches for x members to unwind during the day an x staff member serves as a hostess and food water coffee and tea are provided a trade_show committee consisting of six x members and two x board members provides y with advice on best practices at the trade shows such as information on hotel transportation the exhibits and the exhibit hall the trade shows are jointly managed by x and y annual planning meeting with y focusing exclusively on the trade shows x staff attends and plans a party that is provided by an x member sponsor y receives complimentary tickets to distribute to key buyers those who buy targe quantities of a the purpose of the party is to bring major buyers and sellers of a together in an informal setting to enjoy the product and talk about it to the best of x's knowledge no endorsement or promotion of y occurs beyond the -general promotion of the trade shows owned by y man the x booth promoting its membership and providing information about the industry direct x staff and members to points where they can best target their support for the industry interact with media to publicize the industry new developments in the industry and the show act as hosts for the x member lounge provide research industry know-how knowledge and experience at industry xsends staff members to the trade shows to x senior management attends an a b g cc a f g meetings meet with x members on a one on one basis to develop relationships that help x to ‘understand the differing needs of suppliers resellers and end-users informally promote dialogue and interaction among show participants and within the overall industry y owns an industry periodical for which it provides all copy and sells all advertising x provides suggestions for stories x's staff and members are often featured init x provides general industry and know-how to the publication and x provides a quarterly editorial x has no control_over the periodical’s content and does not share in any of the periodical’s revenues y pays x a percentage of various show related revenue streams exhibit space catalog advertising sponsorships conferences w x y z x has requested the following rulings payments received by x from y under the c agreement constitute a payment for by x for y and not passive royalty payments under section sovnor b from of organizations described in sec_501 sec_501 c of the code provides for the exemption from federal_income_tax of the services performed by the x under the agreement constitute the conduct of a sec_511 of the code generally imposes a tax on the unrelated_business_taxable_income qualified convention or trade_show by a qualifying_organization under sec_513 the space sales revenue conference net profit revenue and sponsorship revenue received by the substantially related to the activities of the organization and the income therefore is not unrelated_business_income business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income with certain modifications derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income from the term unrelated_business_taxable_income sec_512 of the code a modification of sec_512 excludes all royalties _ sec_513 of the code provides that the term- unrelated_trade_or_business means in case of any organization subject_to the tax imposed by sec_511 any trade_or_business thé the clinduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption ’ sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services for purposes of the preceding sentence an activity does not lose identity as a trade -- - or business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit - sec_513 of the code provides in part that the term unrelated_trade_or_business does not include qualified convention and trade_show activities of an organization described in sec_513 section d a of the code defines the term convention_and_trade_show_activity as any activity of a kind traditionally conducted at conventions annual meetings or trade shows aconvention and trade_show activity includes but is not limited to any activity one of the purposes of which is to attract persons in an industry generally without regard to membership in the sponsoring_organization as well as members of the public to the show for the purpose of displaying industry products or to stimulate interest in and demand for industry products or services or to educate persons engaged in the industry in the development of new products and services or new rules and regulations affecting the industry sec_513 of the code defines the term qualified_convention_and_trade_show_activity as a convention_and_trade_show_activity carried out by a qualifying_organization described in sec_513 in conjunction with an international national state regional or local convention annua meeting or show conducted by an organization described in sec_513 if one of the purposes of such organization in sponsoring the activity is the promotion and stimulation of interest in and demand for the products and services of that industry in genera or to educate persons in attendance regarding new developments or products and services related to the exempt_activities of the organization and the show is designed to achieve such purpose through the character of the exhibits and the extent of the industry products displayed sec_513 of the code defines the term qualifying_organization as an organization described in sec_501 or which regularly conducts as one of its substantial exempt purposes a show which stimulates interest in and demand for the products of a particular industry or segment of such industry or which educates persons in attendance regarding new developments or products and services related to the exempt_activities of the organization sec_1_501_c_6_-1 of the income_tax regulations in part provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit the regulation provides that organizations otherwise exempt from tax under this section are taxable on their unrelated_business_taxable_income sec_1_512_b_-1 of the regulations provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 of the code shall be determined by all the facts and circumstances of each case section d iv of the regulations provides that an organization in the performance’ of exempt functions may generate good will or other intangibles which are capable of being exploited in commercial endeavors where an organization exploits such an intangible in commercial activities the mere fact that the resultant income depends in part upon an exempt_function does not make it gross_income from related trade_or_business unless the commercial activities themselves contribute importantly to the accomplishment of an exempt_purpose the following examples illustrate this principle in examples and gross_income derived from advertising in journals published by an organization exempt under sec_501 is gross_income from unrelated_trade_or_business although continuing education of its members in matters pertaining to their profession is one of the purposes for which the organization is granted exemption the publication of advertising designed and selected in the manner of ordinary commercial advertising is not an educational activity of the kind contemplated by the exemption statute it differs fundamentally from such an activity both in its governing objective and in its method neither the publication of advertisements nor the performance of services for commercial advertisers contributes importantly to the accomplishment of any purpose for which the exemption is granted even if the advertisements promoted only products which are within the general area of professional interest of the organization’s members and contained certain information the informational function of the advertising is incidental to the controlling aim of stimulating demand for the advertised products and differs in no essential respect from the informational function of any commercial advertising - section’ a of the regulations explains that generally sec_513 and section b provide that convention and trade_show activities carried on by a qualifying_organization in connection with a qualified convention or trade_show will not be treated as unrelated_trade_or_business consequently income from qualified convention or trade_show activities derived by a qualifying_organization that sponsors the qualified convention or trade_show will not be subject_to the tax imposed by sec_511 sec_1_513-3 of the regulations provides that convention and trade_show activities carried on by a qualifying_organization in connection with a qualified convention and trade_show will not be treated as unrelated_trade_or_business a qualifying_organization is defined in section big_number c of the regulations as an organization described in sec_501 or of the code which regularly conducts as one of its substantial exempt purposes a qualified convention __ or trade_show sec_1_513-3 of the regulations indicates that to be a qualified convention or trade_show at least one purpose of the sponsoring_organization in conducting the show must be the education of its members or the promotion and stimulation of interest in and demand for the - prodticts or services of the industry of the members of the qualifying_organization and the show must be designed to achieve either one of those purposes through the character of a significant portion of the exhibits or the character of conferences and seminars held at a convention or meeting sec_1_513-3 of the regulations provides that convention_and_trade_show_activity means any activity of a kind traditionally carried on at such shows sec_1_513-3of the regulations states that the rental of display space to exhibitors including exhibitors who are suppliers at a qualified convention and trade_show will not be considered unrelated_trade_or_business even though the exhibitors who rent the space are permitted to sell or solicit orders revrul_78_240 1978_1_cb_170 holds that a business league exempt under sec_501 that received reasonable_compensation for sponsoring and endorsing an international commercial trade_show which was not a sales facility and at which the league performed educational and supporting services was not engaged in unrelated_trade_or_business under sec_513 in the revenue_ruling the irs stated that the organization was formed for the purpose of encouraging the creation and adoption of trends and modern methods of the industry under an agreement with the producers of an international commercial trade_show the organization received reasonable_compensation for sponsoring and lending its name and good will to the show and for performing certain supporting services the organization's involvement in the trade_show was limited to permitting the producer to use its name in connection with the show promoting attendance planning educational exhibits and __ demonstrations and providing lectures for the exhibits and demonstrations by planning and staffing educational portions of the trade_show the business league contributed importantly to the accomplishment of its own exempt purposes since the show as a whole stimulated interest in and demand for services of the professional while educating members on matters of professional interest furthermore the irs pointed out that the business league's endorsement of the show attracted to the event more members of the profession and the public enhancing the show's educational and demand-creating impact revrul_81_178 1981_2_cb_135 holds that payments an exempt_organization receives from a business_enterprise for_the_use_of the organization’s trademark and similar properties are royalties within the meaning of sec_512 of the code and are not taken into account in determining unrelated taxable_income however payments the organization receives for personal services provided by its members are not royalties but are compensation_for taxable_income revrul_2004_112 2004_2_cb_985 holds that i t is the nature of the activities and their connection to a specific convention annual meeting or trade_show that distinguishes ‘qualified convention and trade_show activity’ within the meaning of sec_501 and the regulations from other types of advertising and promotional activities conducted by organizations described -- in sec_501 _ conducted by sec_501 organizations would or would not come within the qualified trade in the revenue_ruling several situations are presented in which activities - show or convention exception of sec_513 situation provides an example of a qualifying_organization it holds semi-annual trade shows which include conferences seminars and a wide variety of exhibits sponsored by members and suppliers it provides information that is useful to those in the industry it takes place at a limited time at one physical location and the organization’s members suppliers and potential customers meet together in person and interact face to face x is substantially involved in the production of two of the annual international trade shows x shares in some of the revenues from the shows which it conducted by y a for-profit entity endorses plans and for which it provides staffing through its activities x stimulates interest in the trade shows attracting the public and its members to them in providing services to y in addition to its endorsement of the trade shows the income received by x would net be excluded from its income under sec_512 as royalty income see also revrul_81_178 supra in addition sec_513 of the code provides that generally activities carried on for the production_of_income would constitute a trade_or_business however an exception to what constitutes an unrelated_trade_or_business applies to certain activities conducted by a qualifying_organization in connection with a convention annual meeting or trade_show in furtherance of the organization’s exempt purposes sec_513 of the code x is a qualifying_organization within the meaning of sec_513 of the code in order for the shows that it co-sponsors to be qualified convention or trade shows they must regularly be conducted by a qualified_organization with one of their purposes being to stimulate interest in and demand for the products and services of the a industry the shows must be designed to achieve the promotional purpose through their exhibits and the extent of industry products displayed sec_1_513-3 of the treas regs see also revrul_2004_113 supra convention_and_trade_show_activity is defined as any activity traditionally carried on at shows it includes activities designed to attract members and the public to view the products and services to stimulate interest in and demand for such products and services to educate persons in the industry on regulations affecting the industry and includes incidental activities such as furnishing refreshments sec_1_513-3 of the regulations see also revrul_2004_112 supra x's activities which are substantially related to x's exempt purposes are qualified convention and trade_show activities as defined in d a of the code and sec_1 c of the regulations see also revrul_2004_112 supra x publicizes the annual tradé shows during periods of time that coincide with a particular trade_show 's activities and exhibits are directed towards informing and educating its members and the public about the a industry x engages in activities that stimulate an interest in and a demand for products provided by the a industry it does so by promoting the shows their exhibits and the educational material that is made available at the shows x provides support services to y at the trade shows by planning and participating in the trade shows and by providing staffing these activities serve to further x’s exempt purposes of stimulating an interest in the industry educating the public and x members and bringing members of the industry together with suppliers and potential customers the fact that x conducts its trade_show activities through sponsoring and participating in commercial trade shows with a for-profit entity does not change their nature as qualified trade_show activities sec_513 of the code revrul_78_240 supra therefore income x derives from the qualified trade_show activity in which it engages is excluded from taxation under sec_511 sec_513 of the code sec_1_513-3 of the regulations sec_1 d of the regulations revrul_78_240 supra rev_rul supra see also sec_1_513-1 accordingly based upon the information furnished we rule as follows payments received by x from y under the c agreement constitute a payment for soe periormed by x for y and not passive royalty payments under sec_512 the services performed by the x under the agreement constitute the conduct of a qualified convention or trade_show by a qualifying_organization under sec_513 the space sales revenue conference net profit revenue and sponsorship revenue ' received by the‘ from substantially related to the activities of the organization and the income therefore is not unrelated_business_income this ruling applies the applicability of sections to the facts represented above we express no opinion as to the tax consequences of the transaction under any other provisions of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael c seto manager exempt_organizations technical guidance and quality assurance group cc poa
